MEMORANDUM**
Edward Joseph Dryden appeals the sentence imposed following his guilty plea conviction for one count of wire fraud in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291. *366We review de novo, United States v. Isaacson, 155 F.3d 1083, 1084 (9th Cir.1998), and we affirm.
Dryden contends the district court erred by enhancing his sentence for abuse of a position of trust pursuant to U.S.S.G. § 3B1.3 because his position as company president did not enable him to conceal his misdeeds from his victims. This contention lacks merit because Dryden’s position was characterized by managerial discretion and contributed in a significant way to facilitating the commission and concealment of the offense. See id. at 1085.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.